Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This action is a non-final office action in response to application 17/718,002 filed on April, 11, 2022. Claim(s) 1-10 are currently pending and have been examined. 

Claim Interpretation
	Claim 1 recites the performance of steps subject to the following conditions precedent “…otherwise entering a wait state; receiving, from a first guest computer, a request to acquire one or more first guest units of the tickets; determining whether a sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units, and in response, when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing a second transaction of the host computer to acquire the host number of units of the tickets and executing a third transaction of the first guest computer to acquire the one or more first guest units of the tickets, and otherwise: maintaining the commit lock and returning to the wait state.” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed, see MPEP 2111.04. Examiner, respectfully, notes that Claim 1 merely requires that “receiving, from a host computer, a request create a group transaction record, the request specifying a specified minimum number of units of the tickets, and storing the specified minimum number in the group transaction record,” “setting a commit lock in the group transaction record,” “receiving, from the host computer, a request to acquire a host number of units of the tickets,” “determining whether the host number of units is greater than or equal to the specified minimum number of units, and in response, when the host number of units is greater than or equal to the specified minimum number of units, clearing the commit lock and executing a first transaction of the host computer to acquire the host number or units of the items,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. In the interest of compact prosecution, see the below analysis as it applies to the Claim 1 limitation(s).

	Claim 2 recites the performance of steps subject to the following conditions precedent “…otherwise maintaining the commit lock and returning to the wait state.” As an initial matter, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. Furthermore, the court in, Ex part Schulhauser, stated when analyzing the claimed method as a whole based on broadest reasonable interpretation, if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the interpretation of the claimed method to be performed, see MPEP 2111.04. Examiner, respectfully, notes that Claim 2 merely requires “receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets,” determining whether a sum of the host number of units, the first guest units, and the second guest units is greater than or equal to the specified minimum number of units, and in response, when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing the second transaction of the host computer to acquire the host number of units of the tickets, the third transaction of the first guest computer to acquire the one or more first guest units of the tickets, and a forth transaction of the second guest computer to acquire the one or more second guest units of the tickets,” be performed. As such, the claimed step(s) subject to conditions precedent, listed above, need not be given patentable weight. In the interest of compact prosecution, see the below analysis as it applies to the Claim 2 limitation(s).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-10 rejected on the ground of nonstatutory double patenting as being unpatentable over Claim(s) 1-10 of U.S. Patent No. US 11,301,787 B1 (hereinafter Patent 787). Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
Regarding Claim 1, Patent 787, teaches a computer implemented method of controlling commitment of transactions in tickets, the method comprising:
receiving, from a host computer, a request to create a group transaction record, the request specifying a specified minimum number of units of the tickets. (Claim 1)(Patent 787 teaches receiving, from a host computer, a request to create a group transaction record, the request specifying a specified minimum number of units of the tickets)
storing the specified minimum number of the group transaction record. (Claim 1)(Patent 787 teaches storing the specified minimum number in the group transaction record)
setting a commit lock in the group transaction record. (Claim 1)(Patent 787 teaches setting a commit lock in a column attribute of the group transaction record in a database)
receiving, from the host computer, a request to acquire a host number of units of the tickets. (Claim 1)(Patent 787 teaches receiving, from the host computer, a request to acquire a host number of units of the tickets)
determining whether the host number of units is greater than or equal to the specified minimum number of units. (Claim 1)(Patent 787 teaches determining whether the host number of units is greater than or equal to the specified minimum number of units)
in response, when the number of units is greater than or equal to the specified minimum number of units, clearing the commit lock and executing a first transaction of the host computer to acquire the host number of units of the items. (Claim 1)(Patent 787 teaches in response to determining that the host number of units is greater than or equal to the specified minimum number of units, clearing the commit lock and executing a first transaction of the host computer to acquire the host number of units of the items)
otherwise
entering a wait state. (Claim 1)(Patent 787 teaches entering a wait state)
receiving, from a first guest computer, a request to acquire one or more first guest units of the tickets. (Claim 1)(Patent 787 teaches receiving, from a first guest computer, a request to acquire one or more first guest units of the tickets)
determining whether a sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units. (Claim 1)(Patent 787 teaches determining whether a sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units)
in response, when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing a second transaction of the host computer to acquire the host number of units of the tickets and executing a third transaction of the first guest computer to acquire the one or more first guest units of the tickets. (Claim 1)(Patent 787 teaches in response to determining that the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing a second transaction of the host computer to acquire the host number of units of the tickets and executing a third transaction of the first guest computer to acquire the one or more first guest units of the tickets)
otherwise
maintaining the commit lock and returning to the wait state. (Claim 1)(Patent 787 teaches maintaining the commit lock and returning to the wait state in response to determining that the sum is not greater than or equal to the specified minimum number of units)

	Regarding Claim 2, Patent 787, teaches during the wait state:
receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets. (Claim 2)(Patent 787 teaches receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets)
determining whether a sum of the host number of units, the first guest units, and the second guest units is greater than or equal to the specified minimum number of units. (Claim 2)(Patent 787 teaches determining whether a sum of the host number of units, the first guest units, and the second guest units is greater than or equal to the specified minimum number of units)
in response, when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing the second transaction of the host computer to acquire the host number of units of the tickets, the third transaction of the first guest computer to acquire the one or more first guest units of the tickets, and a fourth transaction of the second guest computer to acquire the one or more second guest units of the tickets. (Claim 2)(Patent 787 teaches in response to determining that the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing the second transaction of the host computer to acquire the host number of units of the tickets, the third transaction of the first guest computer to acquire the one or more first guest units of the tickets, and a fourth transaction of the second guest computer to acquire the one or more second guest units of the tickets)
otherwise maintaining the commit lock and returning to the wait state. (Claim 2)(Patent 787 teaches maintaining a commit lock and returning to the wait state based on the sum not being greater than or equal to the specified minimum number of units)

	Regarding Claim 3, Patent 787, teaches 
in response to determining that the sum of the host number of units and the first guest units is not greater than or equal to the specified minimum number of units.(Claim 3)(Patent 787 teaches in response to determining that the sum of the host number of units and the first guest units is not greater than or equal to the specified minimum number of units)
transmitting a notification to the guest computer specifying that the sum of the host number of units and the first guest units is not greater than or equal to the specified minimum number of units. (Claim 3)(Patent 787 teaches transmitting a notification to the guest computer specifying that the sum of the host number of units and the first guest units is not greater than or equal to the specified minimum number of units)
maintaining the commit lock. (Claim 3)(Patent 787 teaches maintaining the commit lock)
returning to the wait state. (Claim 3)(Patent 787 teaches returning to the wait state)

	Regarding Claim 4, Patent 787, teaches 
receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets. (Claim 4)(Patent 787 teaches receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets)
determining that the commit lock is clear. (Claim 4)(Patent 787 teaches determining that the commit lock is clear)
executing a fourth transaction of the second guest computer to acquire the one or more second guest units of the tickets.(Claim 4)(Patent 787 teaches executing a fourth transaction of the second guest computer to acquire the one or more second guest units of the tickets)
	
	Regarding Claim 5, Patent 787, teaches the tickets comprising event tickets. (Claim 5)(Patent 787 teaches the tickets comprising event tickets)

	Regarding Claim 6, Patent 787, teaches receiving the request via an application programming interface (API) call from a broker network). (Claim 6)(Patent 787 teaches receiving the request via an application programming interface (API) call from a broker network)

	Regarding Claim 7, Patent 787, teaches receiving the request in association with a transaction of a fan computer or a broker computer to acquire the event tickets via a secondary marketplace of event tickets. (Claim 7)(Patent 787 teaches receiving the request in association with a transaction of a fan computer or a broker computer to acquire the event tickets via a secondary marketplace of event tickets)

	Regarding Claim 8, Patent 787, teaches 
in response to receiving, from the host computer, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request to a payment processor. (Claim 8)(Patent 787 teaches in response to receiving, from the host computer, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request to a payment processor)
transmitting the host payment card charge request to the payment processor only in response to determining that the host number of units is greater than or equal to the specified minimum number of units. (Claim 8)(Patent 787 teaches transmitting the host payment card charge request to the payment processor only in response to determining that the host number of units is greater than or equal to the specified minimum number of units)

	Regarding Claim 9, Patent 787, teaches
in response to receiving, from the host computer, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request to a payment processor. (Claim 9)(Patent 787 teaches in response to receiving, from the host computer, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request to a payment processor)
in response to receiving, form the first guest computer, the request to acquire one or more first guest units of the tickets, transmitting a guest payment card authorization request but not a guest payment card charge request to the payment processor. (Claim 9)(Patent 787 teaches in response to receiving, from the first guest computer, the request to acquire one or more first guest units of the tickets, transmitting a guest payment card authorization request but not a guest payment card charge request to the payment processor)
transmitting both the host payment card charge request and the guest payment card charge request to the payment processor only in response to determining that the sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units. (Claim 9)(Patent 787 teaches transmitting both the host payment card charge request and the guest payment card charge request to the payment processor only in response to determining that the sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units)

	Regarding Claim 10, Patent 787, teaches 
transmitting to a secondary marketplace computer, in response to the request of the host computer or the request of the guest computer, an item inventory query identifying one or more of the host number of units and the first guest units. (Claim 10)(Patent 787 teaches transmitting to a secondary marketplace computer, in response to the request of the host computer or the request of the guest computer, an item inventory query identifying one or more of the host number of units and the first guest units)
receiving, from the secondary marketplace computer, a response message specifying that one or more of the host number of units and the first guest units is available in inventory. (Claim 10)(Patent 787 teaches receiving, from the secondary marketplace computer, a response message specifying that one or more of the host number of units and the first guest units is available in inventory)


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim 1 is similar to an entity receiving a number of tickets for purchase, which, the system will then determine if the number of guests have accepted the invitation for the tickets and if the threshold is reached the entity will then process the transaction. If the entity determines that the number of guests have not accepted the invite then the system will place the tickets on a wait list until a second threshold is reached and then charging an account for the tickets. Independent Claim 1 as a whole recite limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles; commercial or legal interactions (e.g., marketing or sales activities or behaviors and/or business relations); and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). Independent Claim 1, recite(s) “receiving, a request to create a group transaction record, the request specifying a specified minimum number of units of the tickets,” “storing the specified minimum number in the group transaction record,” “setting a commit lock in the group transaction record,” “receiving, a request to acquire a host number of units of the tickets,” “determining whether the host number of units is greater than or equal to the specified minimum number of units,” “in response, when the host number of units is greater than or equal to the specified minimum number of units, clearing the commit lock,” “executing a first transaction to acquire the host number of units of the items,” “entering a wait state,” “receiving a request to acquire one or more first guest units of the tickets,” “determining whether a sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units,” “in response, when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock,” “executing a second transaction to acquire the host number of units of the tickets,” “executing a third transaction to acquire the one or more first guest units of the tickets,” “maintaining the commit lock,” and “returning to the wait state,” step(s) are merely certain methods of organizing human activity: fundamental economic practices or principles; commercial or legal interactions (e.g., marketing or sales activities or behaviors and/or business relations); and/or managing personal behavior or relationships or interactions between people (e.g., following rules or instructions). For instance Independent Claim 1 is merely methods of organizing human activity when the claims are similar to an entity receiving a request for a group of tickets, which, the entity will then determine if the number of people within the group have accepted the invite then the system will process the transaction for the tickets otherwise the entity will then place the group on a waitlist because the claims encompass an entity that is merely processing ticket information and then processing a purchase request for those tickets thus the claims fall into the idea of commercial or legal interactions and at best business relations a commercial interaction, which, are both a part of the abstract idea of certain methods of organizing human activity. The mere recitation of generic computer components (Claim 1: a host computer and a first guest computer) do not take the claims out of the enumerated group of certain methods of organizing human activity. Therefore, Independent Claim 1 recite an abstract idea.

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because Independent Claim 1 as a whole describes how to generally “apply,” the concept(s) of “receiving,” “storing,” “setting,” “receiving,” “determining,” “clearing,” “executing,” “entering,” “receiving,” “determining,” “acquiring,” “clearing,” “executing,” “maintaining,” and “returning,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a host computer and a first guest computer). Examiner, notes that a host computer and a first guest computer, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving, storing, setting, receiving, determining, clearing, executing, entering, receiving, determining, acquiring, clearing, executing, maintaining, and returning, ticket transaction information which is no more than “applying,” the judicial exception. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application(s) of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 3-5: The various metrics of Claim(s) 3-5 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim 1, respectively, these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim 2: The additional limitation(s) of describing “receiving,” “determining,” “clearing,” “executing,” “acquiring,” “acquiring,” “acquiring,” “maintaining, and “returning,” are further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the a second guest computer, a host computer, and a first guest computer. Examiner, notes that the first/second guest computer and host computer are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving, determining, clearing, executing, acquiring, acquiring, acquiring, maintaining, and returning ticket transaction information, which is no more than “applying,” the judicial exception. The recitation(s) of “receiving, a request to acquire one or more second guest units of the tickets,” “determining whether a sum of the host number of units, the first guest units, and the second guest units is greater than or equal to the specified minimum number of units,” “in response when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing the second transaction to acquire the host number of units of the tickets, the third transaction to acquire the one or more first guest units of the tickets, and a fourth transaction to acquire the one or more second guest units of the tickets,” and “otherwise maintaining the commit lock and returning to the wait state,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 2, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 6: The additional limitation(s) of describing “receiving,” is further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” is the application programming interface (API) and broker network. Examiner, notes that the application programming interface (API) and broker network are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements is merely receiving ticket information, which is no more than “applying,” the judicial exception. The recitation(s) of “receiving, a request,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 6, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 7: The additional limitation(s) of describing “receiving,” and “acquiring,” are further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the a fan computer and a broker computer. Examiner, notes that the fan computer and a broker computer are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and acquiring, ticket transaction information, which is no more than “applying,” the judicial exception. The recitation(s) of “receiving the request in association with a transaction to acquire the event tickets via a secondary marketplace of event tickets,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 7, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 8: The additional limitation(s) of describing “receiving,” and “transmitting,” are further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the a host computer and payment processor. Examiner, notes that the host computer and payment processor are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting, ticket transaction information, which is no more than “applying,” the judicial exception. The recitation(s) of “receiving, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request,” and “transmitting the host payment card charge request only in response to determining that the host number of units is greater than or equal to the specified minimum number of units,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 8, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 9: The additional limitation(s) of describing “receiving,” “transmitting,” “receiving,” “transmitting,” and “transmitting,” are further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the a host computer, a payment processor, and a first guest computer. Examiner, notes that the host computer, payment processor, and first guest computer are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving, transmitting, receiving, transmitting, and transmitting, ticket transaction information, which is no more than “applying,” the judicial exception. The recitation(s) of “receiving, the request to acquire a host number of units of the tickets, transmitting a host payment car authorization request but not a host payment card charge request,” “receiving, the request to acquire one or more first guest units of the tickets, transmitting a guest payment card authorization request but not a guest payment card charge request,” and “transmitting both the host payment card charge request and the guest payment card charge request only in response to determining that the sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 9, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 10: The additional limitation(s) of describing “transmitting,” and “receiving,” are further directed to a method of organizing human activity, as described above for Claim 1. The limitations that amount to “apply it,” are the a secondary marketplace computer, host computer, and guest computer. Examiner, notes that the secondary marketplace computer, host computer, and guest computer are generically claimed that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv, the court has held that task to receive, store, or transmit data are additional elements that amount to no more than “applying,” the judicial exception, see MPEP 2106.05(f)). Here, the additional elements are merely receiving and transmitting, ticket transaction information, which is no more than “applying,” the judicial exception. The recitation(s) of “transmitting, in response to the request an item inventory query identifying one or more of the host number of units and the first guest units,” and “receiving, a response message specifying that one or more of the host number of units and the first guest units is available in inventory,” falls within certain methods of organizing human activity. For the reasons described above with respect to Claim 10, the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-10 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), which, do not provide an inventive concept. Therefore, Claim(s) 1-10 are not patent eligible.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (US 2007/0066397 A1) in view of Bruckhaus et al. (US 8,606,644 B1) and further in view of Skeen et al. (US 2019/0012612 A1). 
Regarding Claim 1, Nammi et al., teaches a computer implemented method of controlling commitment of transactions in tickets, the method comprising:
receiving, from a host computer, a request to create a group transaction record, the request specifying a specified minimum number of units of the tickets. (Paragraph 0065)(Nammi et al. teaches that a host may reserve a specific number of tickets for guests. The host will be able to specify a threshold number of the minimum number of invited guests that must accept the invitation (i.e., specifying a specified minimum number of units of the tickets) in order to complete the transaction. The system will then generate a ticket invitation for the ticket request) 


receiving, from the host computer, a request to acquire a host number of units of the tickets. (Paragraph 0065)(Nammi et al. teaches a host can specify the specific number of tickets and threshold number of guests that need to accept the tickets invitation for the system to then purchase the tickets) 
determining whether the host number of units is greater than or equal to the specified minimum number of units. (Paragraph 0066); and (Fig. 6, 617)(Nammi et al. teaches that the system will compare the minimum or maximum number of invited guest that must accept the ticket invitation to the accepted invitations. The system can determine if the value is greater than or equal to the number of guests needed to accept the tickets) 
in response, when the number of units is greater than or equal to the specified minimum number of units, clearing the commit lock and executing a first transaction of the host computer to acquire the host number of units of the items. (Paragraph 0054 and 0066); and (Fig. 6, 617, 610)(Nammi et al. teaches that the system will compare the accepted invitation count to the threshold attendance value and if the value is greater than or equal to the number then the system will allow the host to purchase the tickets (i.e., executing a first transaction). Nammi et al., further, teaches that once the invited guest accepts the invitation then the pending status associated with the tickets will be removed (i.e., clearing the commit lock). Examiner, further, notes that applicant provides that the ‘commit lock,’ can mean blocking completion of a transaction for either the host computer or guest computer, see applicant’s specification paragraph 0115)






	With respect to the above limitations: while Nammi et al. teaches a host is able to reserve a specific number of tickets for a guest, which, the host is able to then specify the threshold amount of guest and tickets needed. The system will then receive the request from the host and then determine if the value is greater than or equal to the number of guest needed to accept that ticket, which, the system will then allow purchase of the tickets if the value is greater than or equal to the number of guest. However, Nammi et al., doesn’t explicitly teach that if the value is not greater than or equal then the system will enter a waiting state and receive a request from a first user a number of tickets, which, the system will then determine if the sum is greater than or equal to the specified minimum number of units and execute a second and third transaction. Nammi et al., also, doesn’t explicitly teach that if the sum is not greater than or equal then the system will maintain the commit lock and return to a waiting state.
	But Bruckhaus et al. in the analogous art of event ticket order queue management, teaches
otherwise
entering a wait state. (Column 10, Lines 20-39)(Bruckhaus et al. teaches that a system is able to determine a cumulative number of tickets sold, which if the tickets sold are not greater than the number of tickets available then the system will send the user to a queue workflow (i.e., wait state))
receiving, from a first guest computer, a request to acquire one or more first guest units of the tickets. (Column 9, Lines 33-37)(Bruckhaus et al. teaches that a first user is able to provide a request to purchase a first number of tickets for an event)
determining whether a sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units and in response, when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing a second transaction of the host computer to acquire the host number of units of the tickets and executing a third transaction of the first guest computer to acquire the one or more first guest units of the tickets. (Column 9, Lines 60-67); (Column 12, Lines 35-67); and (Column 13, Lines 1-5)(Bruckhaus et al. teaches that the system will receive a request from a first user for a set number of tickets. The system will then determine if the cumulative number of tickets sold is greater than the number of tickets available for the event. Bruckhaus et al., further, teaches that when the system determines that the summation equation of the first user request is less than the available tickets then the user will then be re-placed in a queue workflow list (i.e., wait state), see Column 12, Lines 35-67 and Column 13, Lines 1-5. Examiner, respectfully, notes that the system fails to determine that the units are greater than or equal to the specified minimum number of units thus it moves to the next step)
otherwise
maintaining the commit lock. (Column 10, Lines 20-33); (Fig. 2A 234, 240, 245); and (Fig. 2B, 255)(Bruckhaus et al. teaches that the user will not be able to purchase the tickets (i.e., maintain the commit lock) until the user exits the queue workflow loop. Examiner, further, notes that applicant provides that the ‘commit lock,’ can mean blocking completion of a transaction for either the host computer or guest computer, see applicant’s specification paragraph 0115, which, the above limitation reads on) 
returning to the wait state. (Column 9, Lines 60-67); and (Column 10, Lines 16-29)(Bruckhaus et al. teaches that the user will be placed in a queue workflow. The system will continue to place the user in the queue workflow until the cumulative number of tickets is not greater than the number of tickets available, which, is calculated using a summation equation, see above analysis)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving host ticket limits and determining when to make a purchase for those requested tickets of Nammi et al., by incorporating the teachings of placing a user in a wait list if the summation is not greater than a certain value and maintaining the commit lock on the tickets of Bruckhaus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve user experience when purchasing tickets online. (Bruckhaus et al.: Column 1, Lines 53-62)
	With respect to the above limitations: while Bruckhaus et al. teaches a system that will enter into a queue if the number of units are not greater than or equal to, which, the system will continue to maintain a commit lock and a waiting state. However, Nammi et al. and Bruckhaus et al., do not explicitly teach storing a specified minimum number in the group transaction record along with a commit lock
	But, Skeen et al. in the analogous art of purchasing group ticket reservations, teaches 
storing the specified minimum number of the group transaction record. (Paragraph(s) 0881-0882 and 0898)(Skeen et al. teaches that a host reservation information can be stored in an account dedicated to the host. The host is able to set the amount of tickets needed for the transaction and whether they should be purchased conditionally or unconditionally. Examiner, respectfully, notes that the tickets can be for various events such as music events, comedy events, sporting events, theater events, movie events, and etc., see paragraph 0056)
setting a commit lock in the group transaction record. (Paragraph 0881-0882)(Skeen et al. teaches a host is able to set conditional purchasing of the host reserved tickets prior to purchasing (i.e., setting a commit lock), which, can specify a minimum number of invitees needed to complete their reservation acceptance and ticket purchase before conditional purchasing of the hosts reserved tickets is triggered, see paragraph(s) 0883-0886)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving host ticket limits and determining when to make a purchase for those requested tickets of Nammi et al. and placing a user in a wait list if the summation is not greater than a certain value and maintaining the commit lock on the tickets of Bruckhaus et al., by incorporating the teachings of storing transaction information including number of tickets and commit lock information of Skeen et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help facilitate the user in purchasing a ticket corresponding to the confirmed ticket reservations. (Skeen et al.: Abstract)

	Regarding Claim 2, Nammi et al./Bruckhaus et al./Skeen et al., teaches all the limitations as applied to Claim 1.
	However, Nammi et al., doesn’t explicitly teach during the wait state:
receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets. 
determining whether a sum of the host number of units, the first guest units, and the second guest units is greater than or equal to the specified minimum number of units. 
in response, when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing the second transaction of the host computer to acquire the host number of units of the tickets, the third transaction of the first guest computer to acquire the one or more first guest units of the tickets, and a fourth transaction of the second guest computer to acquire the one or more second guest units of the tickets. 
otherwise maintaining the commit lock and returning to the wait state. 
	But, Bruckhaus et al. in the analogous art of event ticket order queue management, teaches during the wait state:
receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets.  (Column 3, Lines 24-27)(Bruckhaus et al. teaches that second users can use the event management system to register for an event such as purchasing request for tickets for an event)
determining whether a sum of the host number of units, the first guest units, and the second guest units is greater than or equal to the specified minimum number of units, and in response, when the sum is greater than or equal to the specified minimum number of units, clearing the commit lock and executing the second transaction of the host computer to acquire the host number of units of the tickets, the third transaction of the first guest computer to acquire the one or more first guest units of the tickets, and a fourth transaction of the second guest computer to acquire the one or more second guest units of the tickets.  (Column 9, Lines 51-57); (Column 12, Lines 35-67); and (Column 13, Lines 1-5)(Bruckhaus et al. teaches the event management system can determine an expected cumulative number of tickets sold based on the first request to purchase tickets for an event from a first user and one or more second request to purchase tickets for the event from one or more second users, see Column 9, Lines 51-57. Bruckhaus et al., further, teaches the event management system can determine if the number of tickets available for the event and the summation of user defined thresholds, such as the first request to purchase a number of tickets, a second request to purchase a number of tickets are greater than those available tickets, and a third number of tickets. If the summation is not greater than summation then the event management will send the request to queue state. Examiner, notes, that the event management is able to implement this process for a request for an event or purchasing tickets for an event, which, the users can consist of multiple users, see Column 2, Lines 2-20 and Column 6, Lines 13-55)
otherwise maintaining the commit lock and returning to the wait state. (Column 12, Lines 64-67); (Column 13, Lines 1-5)(Bruckhaus et al. teaches an event management determining if a summation equation is greater than the available tickets and if it is not true then the system will send the request into a queue state, which, the tickets will not be purchased and send the request back to the workflow queue (i.e., maintaining the commit lock and returning to the wait state))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving host ticket limits and determining when to make a purchase for those requested tickets of Nammi et al., by incorporating the teachings of placing a user in a wait list if the summation is not greater than a certain value and maintaining the commit lock on the tickets of Bruckhaus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve user experience when purchasing tickets online. (Bruckhaus et al.: Column 1, Lines 53-62)

	Regarding Claim 3, Nammi et al./Bruckhaus et al./Skeen et al., teaches all the limitations as applied to Claim 1.
	However, Nammi et al., doesn’t explicitly teach 
in response to determining that the sum of the host number of units and the first guest units is not greater than or equal to the specified minimum number of units.
transmitting a notification to the guest computer specifying that the sum of the host number of units and the first guest units is not greater than or equal to the specified minimum number of units.
maintaining the commit lock.
returning to the wait state. 
	But, Bruckhaus et al. in the analogous art of event ticket order queue management, teaches 
in response to determining that the sum of the host number of units and the first guest units is not greater than or equal to the specified minimum number of units. (Column 9, Lines 60-67); (Column 12, Lines 35-67); and (Column 13, Lines 1-5)(Bruckhaus et al. teaches that the system will receive a request from a first user for a set number of tickets. The system will then determine if the cumulative number of tickets sold is greater than the number of tickets available for the event. Bruckhaus et al., further, teaches that the system can take a summation equation to determine if the first user request is less than the available tickets (i.e., not greater than or equal to the specified minimum number of units), which, the user will then be placed in a queue workflow list (i.e., wait state), see Column 12, Lines 35-67 and Column 13, Lines 1-5)
transmitting a notification to the guest computer specifying that the sum of the host number of units and the first guest units is not greater than or equal to the specified minimum number of units. (Column 9, Lines 60-67); and (Claim 15)(Bruckhaus et al. teaches that if the cumulative number of tickets sold is not greater than the number of tickets available then the user will be placed in a queue workflow. Bruckhaus et al., further, teaches that the system will then transmit a wait time to the user based on entering the queue workflow (i.e., transmitting a notification to the guest computer), see Claim 15. Examiner, further notes that the cumulative number of tickets is based on the summation of the number of tickets, see Column 12, Lines 35-67 and Column 13, Lines 1-5)
maintaining the commit lock. (Column 10, Lines 20-33); (Fig. 2A 234, 240, 245); and (Fig. 2B, 255)(Bruckhaus et al. teaches that the user will not be able to purchase the tickets (i.e., maintain the commit lock) until the user exits the queue workflow loop. Examiner, further, notes that applicant provides that the ‘commit lock,’ can mean blocking completion of a transaction for either the host computer or guest computer, see applicants specification paragraph 0115, which, the above limitation reads on)
returning to the wait state. (Column 9, Lines 60-67); and (Column 10, Lines 16- 29)(Bruckhaus et al. teaches that the user will be placed in a queue workflow (i.e., returning to the wait state). The system will continue to place the user in the queue workflow until the cumulative number of tickets is not greater than the number of tickets available, which, is calculated using a summation equation, see above analysis)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving host ticket limits and determining when to make a purchase for those requested tickets of Nammi et al., by incorporating the teachings of placing a user in a wait list if the summation is not greater than a certain value and maintaining the commit lock on the tickets of Bruckhaus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve user experience when purchasing tickets online. (Bruckhaus et al.: Column 1, Lines 53-62)

	Regarding Claim 5, Nammi et al./Bruckhaus et al./Skeen et al., teaches all the limitations as applied to Claim 1 and tickets comprising event tickets. (Paragraph 0009)(Nammi et al. teaches that the event can be any possible event that requires a special arrangement for admission. Nammi et al., further, teaches that the purchased ticket can be for sporting events, concerts, trade shows, movies, and etc. (i.e., event tickets))

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (US 2007/0066397 A1) in view of Bruckhaus et al. (US 8,606,644 B1) and Skeen et al. (US 2019/0012612 A1), as applied to Claim 1,  and further in view of Lowe et al. (US 2020/0050976 A1). 
Regarding Claim 4, Nammi et al./Bruckhaus et al./Skeen et al., teaches all the limitations as applied to Claim 1. 
However, Nammi et al., doesn’t explicitly teach 
receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets.
determining that the commit lock is clear.
executing a fourth transaction of the second guest computer to acquire the one or more second guest units of the tickets. 
	But, Bruckhaus et al. in the analogous art of event ticket order queue management, teaches receiving, from a second guest computer, a request to acquire one or more second guest units of the tickets. (Column 3, Lines 24-27)(Bruckhaus et al. teaches that second users can use the event management system to register for an event such as purchasing request for tickets for an event)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a system of receiving host ticket limits and determining when to make a purchase for those requested tickets of Nammi et al., by incorporating the teachings of placing a user in a wait list if the summation is not greater than a certain value and maintaining the commit lock on the tickets of Bruckhaus et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve user experience when purchasing tickets online. (Bruckhaus et al.: Column 1, Lines 53-62)
	With respect to the above limitations: while Bruckhaus et al. teaches a second user can use the event management system to register for an event such as purchasing request for tickets. However, Nammi et al./Bruckhaus et al./Skeen et al., do not explicitly teach removing commit lock and executing a fourth transaction for the second guest.
	But, Lowe et al. in the analogous art of finalizing group ticket reservations, teaches 
determining that the commit lock is clear. (Paragraph 0065)(Lowe et al. teaches that multiple users can accept an invite for an reservation, which, the system will then finalize the reservation by charging the seven guest cards (i.e., commit lock is clear))
executing a fourth transaction of the second guest computer to acquire the one or more second guest units of the tickets.(Paragraph 0065)(Lowe et al. teaches that multiple users can accept an invite for an reservation, which, the system will then finalize the reservation by charging the seven guest cards. Examiner, respectfully, notes that the charging of the seven cards will include doing a fourth transaction)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a ticketing system of Nammi et al., the ticketing system of Bruckhaus et al., and ticketing system of Skeen et al., by incorporating the teachings of charging multiple user cards for a reservation ticket separately, of Lowe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve user experience. (Lowe et al.: Paragraph 0013)

	Regarding Claim 8, Nammi et al./Bruckhaus et al./Skeen et al., teaches all the limitations as applied to Claim 1.
	However, Nammi et al./Bruckhaus et al./Skeen et al., do not explicitly teach
in response to receiving, from the host computer, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request to a payment processor.
transmitting the host payment card charge request to the payment processor only in response to determining that the host number of units is greater than or equal to the specified minimum number of units. 
	But, Lowe et al. in the analogous art of finalizing group ticket reservations, teaches 
in response to receiving, from the host computer, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request to a payment processor. (Paragraph 0060-0062)(Lowe et al. teaches that the organizing group member (i.e., host) can select a reservation for eight people to take a trip. The organizing group member can then provide that the system should finalize the reservation if five or more of the group members accept the arrangements (i.e., host number of units). The system will then place an authorization hold (i.e., host payment card authorization request but not a host payment card charge) on the organizing group members account)
transmitting the host payment card charge request to the payment processor only in response to determining that the host number of units is greater than or equal to the specified minimum number of units. (Paragraph 0065)(Lowe et al. teaches that the system will inform the host that seven of the eight group members (e.g., greater than the five or more group members needed to accept the arrangements) have accepted the group reservation and provided the necessary payment. The system will then process the reservation and charge each group member separately including the group organizer (i.e., host). Examiner, respectfully, notes that the authorization hold will be released from the group organizers credit card. Examiner, further, notes that a payment facilitator communicates with a network interface, which, is used to process payments using one or more accounts, see paragraph(s) 0038 and 0040. The payment facilitator includes a processor)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify arranging payments for group ticket of Nammi et al., the payment for tickets of Bruckhaus et al., and payment for group tickets of Skeen et al., by incorporating the teachings of a host determining the number of tickets needed, which, the system will place a hold on the host card and then charge the card after determining the host number is greater than or equal to other tickets of Lowe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve user experience. (Lowe et al.: Paragraph 0013)

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (US 2007/0066397 A1) in view of Bruckhaus et al. (US 8,606,644 B1) and Skeen et al. (US 2019/0012612 A1), as applied to Claim 1, and further in view of Lowe et al. (US 2020/0050976 A1) and further in view of Godbole et al. (US 2017/0337521 ). 
Regarding Claim 9, Nammi et al./Bruckhaus et al./Skeen et al., teaches all the limitations as applied to Claim 1.
However, Nammi et al./Bruckhaus et al./Skeen et al., do not explicitly teach 
in response to receiving, from the host computer, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request to a payment processor.
in response to receiving, from the first guest computer, the request to acquire one or more first guest units of the tickets, transmitting a guest payment card authorization request but not a guest payment card charge request to the payment processor.
transmitting both the host payment card charge request and the guest payment card charge request to the payment processor only in response to determining that the sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units. 
	But, Lowe et al. in the analogous art of finalizing group ticket reservations, teaches 
in response to receiving, from the host computer, the request to acquire a host number of units of the tickets, transmitting a host payment card authorization request but not a host payment card charge request to a payment processor. (Paragraph 0060-0062)(Lowe et al. teaches that the organizing group member (i.e., host) can select a reservation for eight people to take a trip. The organizing group member can then provide that the system should finalize the reservation if five or more of the group members accept the arrangements (i.e., host number of units). The system will then place an authorization hold (i.e., host payment card authorization request but not a host payment card charge) on the organizing group members account)
in response to receiving, from the first guest computer, the request to acquire one or more first guest units of the tickets. (Paragraph 0063)(Lowe et al. teaches that the system will then send reservation invites to the other group members, which, will include the other group members providing payment information)
transmitting both the host payment card charge request and the guest payment card charge request to the payment processor only in response to determining that the sum of the host number of units and the first guest units is greater than or equal to the specified minimum number of units. (Paragraph 0065)(Lowe et al. teaches that the system will inform the host that seven of the eight group members (e.g., greater than the five or more group members needed to accept the arrangements) have accepted the group reservation and provided the necessary payment. The system will then process the reservation and charge each group member separately (i.e., guest payment) including the group organizer (i.e., host payment). Examiner, respectfully, notes that the authorization hold will be released from the group organizers credit card. Examiner, further, notes that a payment facilitator processor communicates with a network interface, which, is used to process payments using one or more accounts, see paragraph 0038 and 0040)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify arranging payments for group ticket of Nammi et al., the payment for tickets of Bruckhaus et al., and payment for group tickets of Skeen et al., by incorporating the teachings of a host determining the number of tickets needed, which, the system will place a hold on the host card and then charge the host card and guest card after determining the host number is greater than or equal to other tickets of Lowe et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve user experience. (Lowe et al.: Paragraph 0013)
	With respect to the above limitations: while Lowe et al. teaches a system that is able to determine the number of tickets needed for a host and sending invites to the guest, which, the system will place a hold on the host card prior to charging to host and guest cards for the tickets. However, Nammi et al./Bruckhaus et al./Skeen et al./Lowe et al., do not explicitly teach placing a hold on the guest card prior to charging the guest card.
	But, Godbole et al. in the analogous art of users pledging tickets, teaches transmitting a guest payment card authorization request but not a guest payment card charge request to the payment processor. (Paragraph(s) 0040)(Godbole et al. teaches a system for users making pledges for tickets, see paragraph 0038. Godbole et al., further, teaches that additional users other than the creator can create pledges for tickets, which, the users will have a temporary charge placed on their credit card (i.e., guest payment card authorization request but not a guest payment card charge request). Examiner, further, notes that when the pledges exceed a minimum support then the system will confirm the user’s tickets, see paragraph(s) 0073 and 0076)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify arranging payments for group ticket of Nammi et al., the payment for tickets of Bruckhaus et al., payment for group tickets of Skeen et al., and a host determining the number of tickets needed, which, the system will place a hold on the host card and then charge the host card and guest card after determining the host number is greater than or equal to other tickets of Lowe et al., by incorporating the teachings of placing a hold charge on user’s cards prior to the purchase of the tickets of Godbole et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help others see the real demand for an event. (Godbole et al.: Paragraph 0061)

Claim(s) 6-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nammi et al. (US 2007/0066397 A1) in view of Bruckhaus et al. (US 8,606,644 B1) and Skeen et al. (US 2019/0012612 A1) and further in view of Warner (US 2020/0111112 A1). 
	Regarding Claim 6, Nammi et al./Bruckhaus et al./Skeen et al., teaches all the limitations as applied to Claim 5.
	While Bruckhaus et al. and Skeen et al. teach an API. However, Nammi et al./Bruckhaus et al./Skeen et al., do not explicitly teach an API with a broker network. 
	But, Warner in the analogous art of tickets, teaches application programming interface (API) call from a broker network. (Paragraph 0033)(Warner teaches a ticket can be acquired from a secondary ticket vendor that is in communication with a ticket broker service (i.e., broker network) via an application program interface (API))
	It would have been prima facia obvious to one of ordinary skill in the art before
the effective filing date of the prior art to modify a ticket system of Nammi et al., the ticketing system that includes an API of Bruckhaus et al., and a ticketing system that includes an API of Skeen et al., by incorporating the teachings of an ticket being acquired by a secondary vendor that is communication with a broker via an API of Warner, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent fraud and allow for more accurate timing and pricing of ticket information. (Warner: Paragraph 0086)

	Regarding Claim 7, Nammi et al./Bruckhaus et al./Skeen et al./Warner, teach all the limitations as applied to Claim 6.
	However, Nammi et al./Bruckhaus et al./Skeen et al., do not explicitly teach receiving the request in association with a transaction of a fan computer or a broker computer to acquire the event tickets via a secondary marketplace of event tickets. 
	But, Warner in the analogous art of tickets, teaches receiving the request in association with a transaction of a fan computer or a broker computer to acquire the event tickets via a secondary marketplace of event tickets. (Paragraph(s) 0032-0033)(Warner teaches that tickets can be acquired from a secondary ticket vendor such as STUBHUB. The acquired ticket can come from the secondary ticket vendor that is communication with a ticket broker service who desire to sell their tickets to the customer. Warner, further, teaches that a baseball ticket can be acquired from a secondary ticket vendor, see paragraph 0049)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a ticket system of Nammi et al., the ticketing system that includes an API of Bruckhaus et al., and a ticketing system that includes an API of Skeen et al., by incorporating the teachings of an ticket being acquired by a secondary vendor that is communication with a broker via an API of Warner, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to prevent fraud and allow for more accurate timing and pricing of ticket information. (Warner: Paragraph 0086).

	Regarding Claim 10, Nammi et al./Bruckhaus et al./Skeen et al., teaches all the limitations as applied to Claim 1.
	However, Nammi et al./Bruckhaus et al./Skeen et al., do not explicitly teach 
transmitting to a secondary marketplace computer, in response to the request of the host computer or the request of the guest computer, an item inventory query identifying one or more of the host number of units and the first guest units.
receiving, from the secondary marketplace computer, a response message specifying that one or more of the host number of units and the first guest units is available in inventory. 
	But, Warner in the analogous art of tickets, teaches 
transmitting to a secondary marketplace computer, in response to the request of the host computer or the request of the guest computer, an item inventory query identifying one or more of the host number of units and the first guest units. (Paragraph(s) 0078)(Warner teaches that a user can select various parameters for a baseball game, which, can be entered into an event ticketing application. Warner, further, teaches based on the user’s information the application will return a list of results based on the user’s selections and the ticket inventory (i.e., item inventory) acquired by the system. Examiner, respectfully, notes that the tickets can be acquired from a secondary ticket vendor, see paragraph(s) 0032-0033)
receiving, from the secondary marketplace computer, a response message specifying that one or more of the host number of units and the first guest units is available in inventory. (Paragraph 0080)(Warner teaches based on the acquired ticket inventory the system will provide the user with available ticket information details, such as the price, seat information, and number of available tickets (i.e., response message specifying one or more host number of units and first guest units is available in inventory))
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify a ticket system of Nammi et al., the ticketing system of Bruckhaus et al., and a ticketing system of Skeen et al., by incorporating the teachings of a secondary vendor determining an inventory of tickets based on input from a user and then providing the user with ticket inventory information of Warner, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help identify and confirm ticket information. (Warner: Paragraph 0086)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628